           Case 2:19-cv-02077-RSM-BAT Document 21 Filed 04/15/20 Page 1 of 2



 1

 2

 3

 4

 5
                                   UNITED STATES DISTRICT COURT
 6                                WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 7

 8   DAVID CHARLES MAIER,

 9                                 Plaintiff,                     CASE NO. 2:19-cv-02077-RSM-BAT

10           v.                                                   ORDER DIRECTING PLAINTIFF
                                                                  TO PROVIDE CURRENT ADDRESS
11   BILL ELFO et al.,,

12                                 Defendant.

13          Plaintiff proceeds pro se and in forma pauperis in this civil rights action pursuant to 42

14   U.S.C. § 1983. On February 19, 2020, the Court mailed plaintiff a copy of an order dismissing

15   some of his claims and referring the remaining claims to the undersigned. Dkt. 13. On February

16   27, 2020, the Court’s order was returned as undeliverable. Dkt. 14.

17          Under Local Rule 41:

18          [i]f mail directed to a pro se plaintiff by the clerk is returned by the Postal Service . . . and
            if such plaintiff fails to notify the court and opposing parties within 60 days thereafter of
19          his or current mailing . . . address, the court may dismiss the action without prejudice for
            failure to prosecute.
20
     LCR 41(b)(2). Since the court’s order was returned as undeliverable, plaintiff has not provided
21
     an updated address to the Court. If plaintiff fails to update his address with the Court by April 29,
22
     2020, the undersigned will recommend dismissal of this action without prejudice pursuant to
23
     Local Rule 41(b)(2) for failure to prosecute.


     ORDER DIRECTING PLAINTIFF TO
     PROVIDE CURRENT ADDRESS - 1
           Case 2:19-cv-02077-RSM-BAT Document 21 Filed 04/15/20 Page 2 of 2



 1          The Clerk is directed to send a copy of this order to defendants and to plaintiff’s last

 2   known address on file with the Court.

 3          DATED this 15th day of April, 2020.

 4

 5                                                                A
                                                          BRIAN A. TSUCHIDA
 6                                                        Chief United States Magistrate Judge

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



     ORDER DIRECTING PLAINTIFF TO
     PROVIDE CURRENT ADDRESS - 2
